DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 2014/0073368 A1) in view of KIM et al. (US 2021/0321417 A1 – Provisional application No. 62/717,724, filled on Aug. 10, 2018).
Regarding claims 1, 11, and 16, Teyeb et al. teach a method for remote interference management (RIM) implemented in a network device in charge of management in a wireless network (see par. 0010: An aggressor base station for downlink interference coordination with one or more victim base stations in a radio communication network)/ A non-transitory computer-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of KIM et al. to the method of Teyeb et al. in order for managing remote cross-link interference CLI.

Regarding claims 3, 13 and 18, KIM et al. also teach wherein interference is caused by another base station, which is grouped into a group of aggressor base stations that cause interferences to the set of base stations, wherein the grouping is based on messages received from one or more of the set of base stations indicating that they are interfered (see pars. 0170-0178 and par. 0353). 
Regarding claims 4, 14 and 19, KIM et al. also teach wherein the group of aggressor base stations shares a same aggressor group identifier (see pars. 0170-0178 and par. 0353). 
Regarding claim 5, KIM et al. also teach wherein the group of aggressor base stations are to transmit a same reference signal sequence assigned to the same aggressor group identifier (see pars. 0170-0178 and par. 0353). 
Regarding claims 6, 15, and 20, KIM et al. also teach wherein each of the set of base stations is a next generation node B (gNB) (see par. 0152, pars. 0170-0178 and par. 0353). 
Regarding claim 7, KIM et al. also teach wherein the message indicates one or more characteristics of an interference signal causing the interference, wherein the characteristics include: propagation delay of the interference signal, an angle of arrival of the interference signal, and a signal level of the interference signal (see par. 0090, par. 0102, and par. 0155).
Regarding claim 8, KIM et al. also teach wherein the message indicates a physical location of the base station (see par. 0176). 

Regarding claim 10, KIM et al. also teach wherein base stations sharing a same reference signal group identifier are selected into a same reference signal group based on that delay spread of reference signal sequence transmissions by the base stations is within a range (see par. 0155 and pars. 0170-0178 and par. 0353). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643